Citation Nr: 0725705	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-39 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for peripheral neuropathy of the upper 
extremities. 

In December 2004, the veteran submitted a second claim for 
service connection for peripheral neuropathy.  The RO 
considered the correspondence as a petition to reopen a 
previous disallowed claim.  In March 2005, the RO granted 
service connection for peripheral neuropathy of the lower 
extremities secondary to service-connected diabetes mellitus 
but denied service connection for peripheral neuropathy of 
the upper extremities.  The Board notes that the veteran's 
December 2004 correspondence was a timely notice of 
disagreement with the June 2004 rating decision and that the 
decision was not final.  Therefore, the criteria for new and 
material evidence to reopen a final disallowed claim are not 
for application.  

The veteran testified before the Board sitting at the RO in 
April 2007.  


FINDING OF FACT

The veteran does not have a diagnosis of peripheral 
neuropathy of the upper extremities.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy 
of the upper extremities have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002);
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004, January 
2005 and March 2007; rating decisions in June 2004 and March 
2005; and a statement of the case in  
December 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in United States Army units including 
service in the Republic of Vietnam from December 1970 to 
October 1971.  The veteran has been granted service 
connection for diabetes mellitus secondary to exposure to 
herbicides.  He contends that he has peripheral neuropathy of 
the upper extremities as a result of service or as secondary 
to diabetes mellitus. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(listing applicable chronic diseases, including organic 
diseases of the nervous system).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995)

Service medical records are silent for any neurological 
disorders of the upper extremities or diseases of the 
cervical spine in service.  

In March 1998, a VA examiner noted the veteran's reports of 
cervical pain radiating to his right shoulder and pain and 
numbness of his right hand.  The examiner diagnosed cervical 
radiculopathy and ordered a magnetic resonance image (MRI) 
and a consultation with a neurologist.  In May 1998, an 
examiner noted that the MRI showed moderate degeneration of 
the cervical spine at several levels with disc bulging, 
herniation, and stenosis.  An appointment with a neurologist 
was scheduled for that month but there is no record of an 
examination.  

In April 1999, a VA primary care examiner diagnosed poorly 
controlled diabetes mellitus.  VA outpatient records show 
that the veteran received regular follow-up examinations and 
treatment for diabetes.  Although a VA summary shows that a 
diagnosis of diabetic neuropathies was made in September 
2000, the outpatient reports showed no such diagnosis until 
March 2001.  The primary care examiner on that date did not 
note any specific neurological symptoms or any clinical 
findings related to neuropathy.  

In March 2004, a VA physician, Dr. J.C., noted that the 
veteran was diagnosed with diabetes mellitus during a routine 
VA examination in 1994 and the veteran's reports of the onset 
of numbness and tingling in his fingertips in 1995.  He also 
noted that the veteran's cervical spine disease began in 1995 
without an antecedent injury.  On examination, there was no 
evidence of sensory impairment or muscular weakness in the 
upper extremities and no evidence to support a diagnosis of 
diabetic neuropathy.  The examiner attributed finger numbness 
to cervical radiculopathy.  

In December 2004, a VA attending neurologist, Dr. M.T., noted 
that the veteran was referred to him for a neurological 
assessment for persistent left arm pain and hyperalgesia.  
The neurologist reviewed the 2003 MRI and noted some slight 
motor loss in the left deltoid and absent reflexes in the 
left biceps.  The neurologist diagnosed cervical 
radiculopathy and neuropathy "probably secondary to 
diabetes," but ordered additional X-rays, an MRI, and an 
electromyogram (EMG).  Shoulder MRIs completed in April 2005 
showed bilateral degenerative joint disease.  

In June 2005, an EMG was evaluated by another VA attending 
neurologist, Dr. S.G., at the Chicago VA Medical Center 
(VAMC) Hines location.  He noted the veteran's reports of 
left shoulder pain with radiation to the left hand especially 
the middle finger, intermittent numbness of the entire hand, 
and similar symptoms of the right hand.  However, he observed 
no atrophy or give-way weakness and evaluated the EMG as 
normal with no electrophysiological evidence of cervical 
radiculopathy or median/ulnar neuropathy.  

Prior to completion of these tests, in February 2005, a VA 
physician, Dr. Z.M.G., at the Chicago VAMC Westside location, 
noted the veteran's reports of progressive symptoms of 
numbness and tingling in his fingers and severe pain in his 
left shoulder and arm.  The physician was unable to examine 
the upper extremity reflexes because of pain and guarding, 
but noted no pronator drift or atrophy in either arm.  He 
noted that the veteran's loss of touch in the first three 
fingers of the hand was consistent with a C5-6 distribution.  
The physician stated that sensory loss in the lower 
extremities was more symmetric and diffuse and therefore more 
likely to be consistent with peripheral neuropathy, but that 
upper extremity symptoms in the hands with significant pain 
in the shoulders, left greater than right, was more 
consistent with the cervical stenosis as shown on the MRI, 
rather than neuropathy. 

In a May 2005 notice of disagreement, the veteran stated that 
physicians at VAMC Chicago determined that his upper 
extremity problems were not caused by cervical spine disease 
but rather by peripheral neuropathy since that disease also 
affected his lower extremities.

In October 2005, another VA neurologist, Dr. M.C., at the 
Chicago VAMC, noted the veteran's report that he had been 
told that he had diabetic neuropathy.  The neurologist noted 
that there was nothing to that effect in the neurology 
records.  He also noted that a neurosurgeon had reviewed the 
MRI studies of the shoulders and concluded that there was no 
evidence of sensory impairment or muscular weakness.  The 
neurosurgeon did not recommend surgical intervention.  The 
physician noted his review of several cervical, lumbar, and 
shoulder MRIs and attributed the shoulder and neck pain to 
degenerative diseases of the spine.  However, he referred to 
the EMG study and also concluded that there was no evidence 
of medial or ulnary neuropathy. 

In March 2006, a VA neurologist, Dr. R.H, at a VA clinic in 
Crown Point, Indiana, reviewed the previous neurologist's 
notations and clinical tests.  He noted that his current 
examination and the EMG did not reveal significant myopathy.  
He stated that since the veteran's pain was without focal 
neurologic deficit, the veteran should be discharged from the 
neurology clinic and followed by his primary care provider 
and the pain management clinic.   

In April 2006, Dr. J.C. again reviewed the VA medical history 
and clinical tests concurrent with a general medical 
examination for unemployability.  His examination showed 
normal strength, deep tendon reflexes, and sensation in both 
upper extremities.  He noted some reflex and sensory deficits 
in the knees and ankles and continued the diagnosis of 
peripheral neuropathy only in the lower extremities.  

In his April 2007 Board hearing, the veteran stated that the 
numbness and tingling in his upper and lower extremities, 
symptoms of diabetes, and cervical disease all first 
manifested at the same time.  The veteran stated that a 
neurologist at the Chicago VAMC at the Hines location told 
him that the tingling and numbness that started in his 
fingers and moved up his arms was related to diabetes and 
that surgery was not an option.  He stated that the physician 
who administered the electromyogram told him that the test 
was not conclusive.  Although the veteran could not recall 
the name of the neurologist, his representative suggested a 
name that did not appear in the claims file but was similar 
to Dr. Z.M.G.  However, this physician performed the February 
2005 compensation and pension examination and was not located 
at Hines.  

The Board concludes that direct and secondary service 
connection for peripheral neuropathy in the upper extremities 
is not warranted because the great weight of medical evidence 
shows no current diagnosis of neuropathy in the upper 
extremities.  The weight of medical evidence is that the 
veteran's symptoms are related to his cervical degenerative 
disc disease and first manifested many years after service.  
The greater weight of evidence does not show that the upper 
extremity sensory complaints are the result of his service-
connected diabetes.  The greatest weight of the evidence 
shows that the upper extremity sensory complaints are due to 
a cervical spine disability for which service connection has 
been denied.

The Board acknowledges the veteran's statements that his 
upper and lower extremity symptoms are similar and first 
manifested together and concurrently with a diagnosis of 
diabetes.  However, as a layperson, the veteran does not 
possess the necessary knowledge of medical principles, and 
his assertions, standing alone, are not probative as to the 
diagnosis of his extremity symptoms.  See Bostain v. West, 11 
Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board also acknowledges the veteran's statement that a VA 
physician told him that his upper extremity symptoms were 
indicative of peripheral neuropathy or that the relevant 
clinical tests were inconclusive.  However, the Board finds 
that the great weight of medical evidence from three VA 
examinations, several neurologist consultations, and the 
results of MRIs and an EMG shows that the veteran either has 
no peripheral neuropathy or that the disease was limited to 
the lower extremities.  Only the first neurologist, Dr. M.T. 
in December 2004 noted a diagnosis of neuropathy "probably 
due to diabetes."  However, that neurologist ordered 
additional testing which did not confirm the diagnosis.  Dr. 
Z.M.G. at the Westside location in February 2005 was not 
equivocal in separating the diagnoses for the upper and lower 
extremities.  He stated that the upper extremity condition 
was more consistent with symptomatology of the cervical spine 
disability.  Dr. S.G., the consulting neurologist at the 
Hines location who evaluated the EMG was also not equivocal 
that there was no clinical evidence to support a diagnosis of 
peripheral neuropathy in the upper extremities.

The weight of the credible evidence demonstrates that the 
veteran's current symptoms of numbness and tingling in the 
upper extremities first manifested many years after service 
are not related to his active service or to diabetes 
mellitus.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


